                         Case 3:17-cv-04419-JD Document 127 Filed 08/05/19 Page 1 of 2



            1      COOLEY LLP
                   MATTHEW D. BROWN (196972) (brownmd@cooley.com)
            2      BENJAMIN H. KLEINE (257225) (bkleine@cooley.com)
                   AMY M. SMITH (287813) (amsmith@cooley.com)
            3      CAMERON J. CLARK (313039) (cclark@cooley.com)
                   101 California Street, 5th Floor
            4      San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
            5      Facsimile: (415) 693-2222

            6      Attorneys for Defendant
                   UPSIGHT, INC.
            7
            8                                      UNITED STATES DISTRICT COURT
            9                                  NORTHERN DISTRICT OF CALIFORNIA
         10                                           SAN FRANCISCO DIVISION
         11
         12        AMANDA RUSHING, and her child, L.L., on         Case No. 3:17-cv-4419-JD
                   behalf of themselves and all others similarly
         13        situated,                                       NOTICE OF CHANGE IN COUNSEL

         14                          Plaintiffs,                   Judge: Hon. James Donato
                                                                   Trial Date: Not yet set
         15               v.

         16        THE WALT DISNEY COMPANY;
                   DISNEY ENTERPRISES, INC.;
         17        DISNEY ELECTRONIC CONTENT, INC.;
                   UPSIGHT, INC.; UNITY TECHNOLOGIES
         18        SF; and KOCHAVA, INC.,

         19                          Defendants.

         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                                    NOTICE OF CHANGE IN COUNSEL
 SAN FRANCISCO                                                                         CASE NO. 3:17-CV-4419-JD
                          Case 3:17-cv-04419-JD Document 127 Filed 08/05/19 Page 2 of 2



            1               TO THE CLERK, ALL PARTIES AND ALL COUNSEL OF RECORD:

            2               PLEASE TAKE NOTICE that Defendant Upsight, Inc. (“Upsight”) files this Notice of

            3      Change in Counsel to notify the Court that Kelly E. Fabian has withdrawn as attorney of record for

            4      Upsight in the above-captioned matter. Kelley E. Fabian is no longer employed at Cooley LLP as of

            5      August 1, 2019. Cooley LLP will continue to represent Upsight in the above-captioned matter.

            6               Please continue to serve all pleadings, orders, notices, discovery, and other documents on the

            7      following counsel:

            8               Matthew D. Brown
                            Benjamin H. Kleine
            9               Amy M. Smith
                            Cameron J. Clark
         10                 Cooley LLP
                            101 California Street, 5th Floor
         11                 San Francisco, CA 94111
                            Telephone: (415) 693-2000
         12                 Fax: (415) 693-2222
                            Email: brownmd@cooley.com
         13                        bkleine@cooley.com
                                   amsmith@cooley.com
         14                        cclark@cooley.com
         15
         16
         17        Dated:      August 5, 2019                     COOLEY LLP
         18
         19                                                       /s/ Matthew D. Brown
                                                                  Matthew D. Brown (196972)
         20
                                                                  Attorneys for Defendant
         21                                                       UPSIGHT, INC.
         22
                   209185249
         23
         24
         25
         26
         27
         28
  COOLEY LLP
                                                                                            NOTICE OF CHANGE IN COUNSEL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    1.                         CASE NO. 3:17-CV-4419-JD
